Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 26, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The record reveals that there was no compelling reason for claimant and her husband to move to Maryland but that it *863was done simply because he had retired and desired to live there. There was also no evidence that claimant could no longer afford to live in the area where she had been employed (see, Matter of Palmieri [Catherwood], 33 AD2d 588). Therefore, the determination that claimant voluntarily left her employment without good cause is supported by substantial evidence (see, Matter of Steed [Roberts], 115 AD2d 166).
Decision affirmed, without costs. Mahoney, P. J., Kane, Casey, Levine and Mercure, JJ., concur.